Citation Nr: 0924598	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
60 percent for lumbar spine degenerative disc disease with 
left lower extremity radiculopathy.

2. Entitlement to an initial disability rating in excess of 
50 percent for adjustment disorder with depressed mood 
associated with lumbar spine degenerative disc disease with 
left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to April 
1991.

The instant appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted a claim 
for degenerative disc disease, lumbar spine, with limitation 
of motion, and assigned a 40 percent rating and also granted 
service connection for degenerative disc disease, lumbar 
spine, with radiculopathy of left lower extremity, and 
assigned a 20 percent rating.  These two disabilities were 
later recharacterized as one disability, lumbar spine 
degenerative disc disease with left lower extremity 
radiculopathy, and an increased rating, to 60 percent, was 
granted in November 2005.

The instant appeal also arose from an April 2004 rating 
decision which granted service connection for adjustment 
disorder with depressed mood and assigned a 30 percent 
rating.  An increased rating, to 50 percent, was granted in 
November 2005.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease with 
left lower extremity radiculopathy has not been productive of 
residuals such as fracture of a vertebra with cord 
involvement resulting in the Veteran being bedridden or 
requiring long leg braces; complete bony fixation of the 
spine at an unfavorable angle; or ankylosis of the entire 
spine.

2.  For the entire period of the appeal, the Veteran's 
service-connected adjustment disorder with mixed anxiety and 
depression has been shown to be productive of near-continuous 
depression, anxiety, insomnia, occupational impairment, with 
most Global Assessment of Functioning (GAF) scores of 51 or 
below, and evidence of social isolation.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 60 percent for lumbar spine degenerative disc 
disease with left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 
5293 (as in effect prior to September 26, 1993); 38 C.F.R. § 
4.71a, DC 5243 (2009).  

2.  The criteria for entitlement to an initial evaluation of 
70 percent, but no higher, for adjustment disorder with 
depressed mood associated with lumbar spine degenerative disc 
disease with left lower extremity radiculopathy are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2004 and August 2004 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate her claims, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  The correspondence 
adequately informed the Veteran that she should submit any 
additional evidence that he had in his possession by noting 
that it was ultimately the Veteran's obligation to make sure 
that evidence was received by the RO, and that she should 
submit current medical treatment records for the claimed 
conditions.  The Veteran was also provided information 
regarding the assignment of potential disability ratings and 
effective dates in July 2006.  She was allowed an opportunity 
to submit evidence, and the claims were subsequently 
readjudicated in April 2009.  The VA has no outstanding duty 
to inform the Veteran that any additional information or 
evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  Her 
post-service medical treatment records have also been 
obtained.  In addition, records were obtained from the Social 
Security Administration.  The Veteran has been provided VA 
disability evaluation examinations.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to consider the 
Veteran's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  

II. Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A. Lumbar Spine Degenerative Disc Disease With Left Lower 
Extremity Radiculopathy, Currently Rated as 60 Percent 
Disabling 

As noted in the introduction, an August 2003 rating decision 
granted the Veteran's claim for degenerative disc disease, 
lumbar spine, with limitation of motion, and assigned a 40 
percent rating and also granted service connection for 
degenerative disc disease, lumbar spine, with radiculopathy 
of left lower extremity, and assigned a 20 percent rating.  
These two disabilities were later recharacterized as one 
disability, namely, lumbar spine degenerative disc disease 
with left lower extremity radiculopathy, and an increased 
rating, to 60 percent was granted in a November 2005 SOC.  
Notably, the 60 percent evaluation was assigned back to the 
original effective date of May 9, 2002.  

The Board notes that the Veteran's claim is an appeal from 
the initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson, supra.   Further, in evaluating 
musculoskeletal disabilities, the Board must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

Throughout the rating period on appeal the Veteran's lumbar 
spine disability with lower left extremity radiculopathy has 
been evaluated as 60 percent disabling pursuant to the pre-
amended version of Diagnostic Code 5293, in effect prior to 
September 23, 2002. 

i.  Schedular Criteria in Effect Prior to September 23, 2002

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Again, the Veteran has been rated 
under pre-amended Diagnostic Code 5293.  That code section, 
addressing intervertebral disc syndrome, does not provide a 
rating in excess of 60 percent, and thus does not enable a 
higher rating here.  Similarly, Diagnostic Code 5292, for 
limitation of lumbar motion, and Diagnostic Code 5295, for 
lumbosacral strain, affords a maximum benefit of 40 percent.  
Thus, a higher rating cannot be assigned pursuant to those 
code sections, as in effect during the period in question.  

The Board has also considered whether any other Diagnostic 
Code may afford the Veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  Similarly, as there is no demonstration 
of vertebral fractures, residuals, with cord involvement, 
bedridden or requiring leg braces, Diagnostic Code 5285 is 
not for application here.  There are no other relevant 
Diagnostic Codes for consideration.

Based on the foregoing, the Veteran is not entitled to a 
rating in excess of 60 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

ii. Schedular Criteria in Effect From September 23, 2002 
Through September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 10 percent rating applies 
for incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the last 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence shows that the Veteran experienced a single 
incapacitating episode in 2003, at which time her physician 
authorized her to stay off of her feet for three days. See VA 
Examination, August 2003.  Further, during her March 2004 
examination the Veteran reported having two such 
incapacitating episodes during a 12 month period (from 2003 
to 2004), with each episode lasting two to three days in 
duration.  See VA Examination, March 2004.  During her most 
recent VA examination in September 2008, the Veteran reported 
having incapacitating "spells" every two to three months, 
which kept her in bed for one to one and a half days.  
Notably, the record does not contain any evidence indicating 
that such bed rest was prescribed by a physician.  Even under 
these facts, however, the Veteran would still only be 
entitled to a 10 percent rating for intervertebral disc 
syndrome based on total duration of incapacitating episodes 
over a 12 month period.  Moreover, Diagnostic Code 5293 does 
not provide for a rating in excess of 60 percent under any 
circumstances.  Therefore, the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, would not afford the Veteran a higher 
rating than the 60 percent already in effect. 

Next, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

It is again noted that the Veteran is currently assigned a 60 
percent evaluation for her low back disability under the pre-
amended version of Diagnostic Code 5293, which contemplates 
both her orthopedic and neurologic symptoms.  The Board 
concludes that such single 60 percent rating affords a higher 
benefit than if her orthopedic and neurologic manifestations 
were separately rated.  

Indeed, as discussed above, the pertinent diagnostic codes 
addressing limitation of motion and lumbosacral strain afford 
a maximum benefit of 40 percent.  In applying the combined 
ratings table of 38 CFR 4.25, it is determined that, even if 
the Veteran were assigned such maximum benefit for her 
orthopedic symptomatology, in order to attain an equal or 
higher combined rating, her neurologic symptoms would need to 
be at 30 percent or greater.  Such has not been demonstrated 
here, as will be explained below.

With respect to the objective lower extremity neurological 
findings, VA examination in March 2004 showed that the 
Veteran's deep tendon reflexes were normal and that sensation 
was intact; strength was diminished 25 percent on the left; 
and the straight leg test was positive and the Babinski 
reflex was negative.  Subjectively, the Veteran complained of 
constant low back pain with radiation to both legs, but more 
pronounced in the lower left extremity.  

A June 2004 VA progress note reflected that the Veteran's 
lower extremity motor strength was 4/5 in the left and 3/5 in 
the right; there was decreased pin prick sensation in the 
sole of the left foot; patellar and Achilles reflexes were 
normal; and the plantar reflex was downgoing on the left and 
equivocal on the right.  

Similarly, a September 2004 VA clinical record revealed 
normal reflexes in the bilateral lower extremities; the 
plantar reflex was equivocal on the left and downgoing on the 
right.  

A November 2005 VA progress note reflected that bilateral 
lower extremity reflexes were 3+ and sensory examination was 
normal to touch, pin prick, proprioceoption, and vibration.  

In January 2006, the Veteran again complained of constant low 
back pain, which she described as sharp, needle-like pain, 
radiating down to the left leg and hip.  She stated that she 
was unable to put weight on the left leg and that it became 
numb with swelling.  A March 2006 VA pain management record 
reflected normal bilateral deep tendon reflexes, and a 
negative Babinski reflex; motor testing revealed no focal 
weakness or atrophy, but the Veteran was unable to stand on 
her left tiptoe or heel; sensory testing showed no radicular 
or distal loss.  

Most recently, in September 2008, VA examination revealed 
that the Veteran's deep tendon reflexes were 2+ at the 
bilateral knees, 1+ at the left ankle and trace at the right 
ankle, and toes were downgoing.  The examiner noted that the 
motor examination was difficult to perform due to intense 
pain, although the Veteran demonstrated good strength of 
dorisflexion and plantar flexion of the feet.  Sensory 
examination revealed decreased pin prick sensation on the 
left, but normal on the right.  Subjectively, the Veteran 
again reported pain radiating down the lateral side of her 
lower extremity, and more recently radiating to the right 
extremity.  

Overall, the Board finds that the above evidence supports a 
finding of no more than moderate neurologic deficit.  Indeed, 
although there were some sensory deficits noted upon 
neurological examinations, strength, motor, and deep tendon 
findings were largely normal throughout the entire period on 
appeal. 

As the medical evidence does not specifically state which 
nerves are affected by the Veteran's low back disability, for 
purposes of this analysis the Board will simply apply the 
Diagnostic Code affording the highest possible rating 
evaluation for "moderate" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the Veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 20 
percent rating for mild disability would be warranted under 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide 
evaluations of less than 20 percent.  

However, as noted above, because assignment of separate 40 
and 20 percent ratings (for orthopedic and neurologic 
manifestations, respectively) results in a combined 50 
percent rating, which is less than the Veteran is currently 
receiving, her current single 60 percent evaluation remains 
intact, as such provides the greater benefit. 

iii. Schedular Criteria Effective September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2008).  To be entitled to 
the next-higher 100 percent rating under these relevant 
provisions, the evidence must show unfavorable ankylosis of 
the entire spine.  Such has not been demonstrated here.  To 
the contrary, in April 2003 VA examination revealed forward 
flexion of the lumbar spine to 45 degrees; upon VA 
examination in March 2004, forward flexion was 30 degrees; 
and in September 2008, VA examination revealed forward 
flexion of 5 degrees, with an inability to perform second and 
third repetitions due to severe pain.  

In this regard, the Board recognizes that there is additional 
limitation of motion due to pain and that the Veteran has 
consistently reported continuous, sharp radiating pain to the 
lower extremities, as well as leg weakness.  However, her 
disability picture does not most nearly approximate a 100 
percent evaluation under the general rating formula, even 
when taking into account additional functional limitation due 
to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Indeed, there is simply no evidence of record which indicates 
that the Veteran's entire spine is ankylosed as required for 
a 100 percent rating.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against a higher evaluation based on 
incapacitating episodes of intervertebral disc syndrome.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  However, because the pre-
amended version of Diagnostic Code 5293, upon which the 
Veteran's currently assigned 60 percent rating is based, 
already contemplates neurologic symptoms, assignment of a 
separate rating here would constitute impermissible 
pyramiding and is to be avoided.  38 CFR 4.14.  

In sum, there is no support for an initial evaluation in 
excess of 60 percent for lumbar spine degenerative disc 
disease with left lower extremity radiculopathy throughout 
any portion of the rating period on appeal.   As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

In reaching the above conclusion, the Board has considered 
the Veteran's statements indicating that her disabilities are 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 
supra. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report her symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, although the Veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.  Accordingly, the 
Veteran's claim for an initial evaluation in excess of 60 
percent for lumbar spine degenerative disc disease with left 
lower extremity radiculopathy is denied.  



B.  Adjustment disorder With Depressed Mood, Currently Rated 
as 50 Percent Disabling 

The Veteran is also seeking a rating in excess of 50 percent 
for her service connected adjustment disorder with depressed 
mood associated with lumbar spine degenerative disc disease.  
In particular, she asserts that her mental disability 
symptomatology, which includes near-continuous depression, 
social isolation, and anxiety, all primarily due to her 
service-connected back disability, warrants a higher rating.  
The Board agrees.  

As a preliminary matter, the record in this case reflects 
that the Veteran is currently unable to work due to her 
service-connected low back disability, and TDIU is in effect.  
However, the Board must still consider the narrow question of 
whether she also has total occupational impairment as a 
result of the adjustment disorder such as to warrant a 100 
percent rating under DC 9440.  

i.  Applicable Law and Regulations

Again, the Veteran's adjustment disorder with depressed mood 
is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440, which 
utilizes the General Rating Formula for Mental Disorders.  
The General Rating Formula for Mental Disorders provides the 
following ratings in excess of 50 percent:

A 100 percent evaluation is warranted for adjustment disorder 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

A Global Assessment of Functioning score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 

Global Assessment of Functioning scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

A score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A Global Assessment of Functioning score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a Global Assessment of Functioning score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 
4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

ii. Factual Background and Analysis 

Again, in the present case, the Veteran contends that the 
symptomatology associated with her service-connected 
adjustment disorder with depressed mood is more severe than 
that which is reflected by the currently assigned 50 percent 
rating.  The Veteran's assertions regarding her service-
connected psychiatric pathology involve matters capable of 
lay observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

The evidence for the relevant time period on appeal includes 
VA outpatient treatment records and examinations, Social 
Security Administration records, and lay statements from 
friends and former co-workers.  

Beginning in January 2004, VA treatment records reflect that 
the Veteran's mood was beginning to deteriorate.  She 
complained of frequent crying spells, insomnia, anger 
outbursts, and feelings of hopelessness.  No suicidal or 
homicidal ideations were noted at that time.  She was 
prescribed Celexa for management of her depressive symptoms.  

In March 2004, the Veteran underwent a C & P mental disorder 
examination.  Subjectively, the Veteran stated that she was 
increasingly withdrawn and irritable with both her son and 
co-workers due to her back pain.  She reported a decreased 
appetite, and noted that she had recently lost 10 pounds 
without really trying to do so.  She further reported 
difficulty sleeping, some of which she attributed to pain, 
but also to the fact that she dwelled on matters.  She 
described being depressed most days of the week; however, she 
reported no history of depression prior to her back problems.  
In fact, it was not until she was told that she was not a 
candidate for back surgery that she became depressed and felt 
hopeless.  At her then-current level of pain, she reported 
that she could barely work an 8 hour day before "losing her 
mind to pain."  She stated that her only enjoyment was when 
she was not in pain.  She also reported having no libido.  
She denied homicidal or suicidal ideation.  

At the time of the March 2004 examination, the Veteran was 
employed at a hospital.  She reported difficulties with 
concentration; again, she attributed this to pain, but also 
noted that when she takes enough medication to control the 
pain, it is especially difficult to sustain concentration.  
She stated that she did not socialize anymore, and if she 
does visit someone, it is only for a short period of time.  

Objectively, the examiner found that the Veteran was casually 
groomed, but appeared rather dysphonic.  She required 
assistance getting up from the chair and walked extremely 
slowly.  Her mood was depressed; her thought processes were 
logical and tight; there was no confusion or gross impairment 
of memory observed; and hallucinations were not complained 
of, and no delusional material was elicited.  Her insight and 
judgment were adequate, and she was deemed competent for VA 
purposes.  The psychiatric diagnosis provided was adjustment 
disorder with depressed mood, secondary to low back pain.  A 
GAF score of 45 was assigned.  The examiner stated the while 
the Veteran's pain made it difficult to sustain employment, 
he did not believe her depression, in and of itself, rendered 
her unemployable.  

The record also contains contemporaneous lay statements from 
friends and co-workers which corroborate the Veteran's 
deteriorating mood and related symptomatology.  For instance, 
an April 2004 statement from a co-worker, S. B., indicated 
that the Veteran was showing increasing signs of depression, 
including mood swings and social isolation.  A second letter 
from the Veteran's longtime friend, L. J., revealed that she 
was not as outgoing as she used to be and that pain had 
essentially taken over her life.  A third letter from a 
friend, T. J., also dated in April 2004, reported that the 
Veteran had become a "very withdrawn person due to the 
severity of her pain," and that she was showing more signs 
of depression with each day, including moodiness and social 
isolation.  Here, the Board again notes that such assertions 
regarding the Veteran's service-connected psychiatric 
pathology involve matters capable of lay observation, and are 
deemed to be competent evidence.  Espiritu, supra.  

A June 2004 VA outpatient treatment record reflects that the 
Veteran was not sleeping well and that she was experiencing a 
decrease in interests, energy, concentration, and appetite.  
She reported feeling as if she were "floating in a dream" 
throughout her day. 

In September 2004, she reported similar symptoms, including 
irritability, depression, and feeling hopeless.  She stated 
that she never had energy anymore, either due to her pain 
medications, lack of sleep, and/or her level of pain.  
Objectively, the physician noted that the Veteran displayed 
both depressive and generalized anxiety symptoms including, 
poor concentration, decreased energy, anhedonia, psychomotor 
agitation, excessive worry, and insomnia.  

An October 2004 VA mental health record reflects continued 
treatment for depressive symptoms, secondary to difficulty 
coping with chronic back pain.  At that time, the Veteran 
stated that she had to stop taking her anti-depressant 
medications because they were making her sleepy and she was 
"answering questions in her head."  She continued to report 
poor sleep patterns, mood swings, and irritability.  
Objectively, the physician noted that she was well groomed, 
cooperative, and made good eye contact.  Her affect was 
neutral with a normal range of expression, and her thought 
process was linear and goal direct.  There were no homicidal 
or suicidal ideations at that time.  The impression was major 
depression, recurrent; she was assigned a GAF score of 51.  

VA treatment records throughout 2004, 2005, and 2006 show 
continuing treatment for adjustment disorder/major depressive 
disorder as related to her chronic back pain, and 
consistently reflect moderate to serious GAF scores.  For 
instance, a July 2005 VA insurance/disability statement 
confirmed that the Veteran's depression was "severe;" the 
physician noted that her overall disability was "equal parts 
degenerative disc disease and severe depression."  Without 
aggressive medical management, the physician opined that the 
Veteran's depression would not improve.  Finally, she stated 
that if the depression could be brought into remission, the 
Veteran should be able to resume at least part-time 
employment at a physically nondemanding occupation.  

VA mental health clinic records from June 2005 and November 
2005 reflect that the Veteran had reported having episodes of 
insomnia lasting up to 48 hours, increased social isolation, 
irritability, and frequent crying spells.  Objectively, the 
physician noted that she was well-groomed and cooperative and 
that her thought process was linear and goal directed.  The 
impression was major depressive disorder, recurrent; GAF 
scores of 41 were assigned.   

January 2006 and March 2006 VA psychiatric notes reflect that 
the Veteran was unable to sleep for periods of 24 to 36 hours 
at a time; her appetite was poor, and she expressed feelings 
of worthlessness and hopelessness, and an inability to 
concentrate.  Objectively, her affect was slighted 
restricted, and her mood was dysphonic.  Her energy level 
remained low, but social judgment and were grossly 
unimpaired.  Again, no hallucinations, delusions, or 
suicidal/homicidal ideations were reported.  Clinical 
hypnosis for chronic back pain was recommended at that time.  

A January 2006 VA medication management note reflects that 
the Veteran's medication was increased for irritability and 
mood symptoms that worsened due to her chronic pain; she 
reported that when she takes the medication she is less 
irritable and has fewer crying spells; however, she remained 
socially isolative.  Her thought process was linear and goal 
directed and her mood was "better."  The assessment was 
major depressive disorder, moderate, but improving.  The 
examiner assigned a GAF score of 41.  

Most recently, in September 2008, the Veteran underwent 
another C & P mental examination.  Subjectively, the Veteran 
complained that her pain medication made it difficult to make 
decisions and think clearly.  She stated that her depression 
and moodiness started when she could no longer control her 
reaction to pain.  She admitted to severe depressive spells, 
including crying and feeling hopeless/helpless.  She denied 
homicidal/suicidal ideations.  Objectively, the Veteran was 
neatly groomed, cooperative, and pleasant.  She displayed 
sadness and crying several times during the interview.  She 
made good eye contact, and her speech was logical and 
coherent.  Thought processes were logical and tight and 
insight/judgment was adequate.  She reported no 
hallucinations or delusions.  Her mood was sad.  The 
diagnosis was adjustment disorder with depressed mood.  A GAF 
score of 42 was assigned.  

The September 2008 examiner further commented that the 
Veteran's depression was severe, and that her symptoms were 
directly related to her chronic pain and limitations on her 
life due to her back condition.  Overall, her mood was sad 
and she exhibited tendencies to isolate herself, socially, 
when the pain is severe.  The examiner found that she was 
able to handle her activities of daily living, and her 
thought processes/communications were essentially unimpaired.  
The examiner opined that her adjustment disorder would make 
it difficult to for her to hold a job due to negative affects 
on mood and relating to other people, thereby contributing to 
unemployability.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 70 percent rating for 
adjustment disorder with depressed mood is warranted.  While 
the Veteran does not meet every symptom described for a 70 
percent rating, that is not what is required.  The evidence 
shows that, throughout the course of this appeal, her 
symptoms have more closely approximated the symptoms 
described for a 70 percent rating.  

Indeed, the evidence of record demonstrates a disability 
picture involving near-continuous depression, affecting the 
Veteran's ability to function effectively.  As such 
depression is shown to be a significant component of her 
adjustment disorder, it is determined that a 70 percent 
rating most appropriately reflects her disability throughout 
the appeal.  In so finding, it is acknowledged that many 
symptoms noted under the 70 percent criteria, such as 
suicidal/homicidal ideation, impaired impulse control, and 
spatial disorientation have not been shown.  Again, such 
findings are not required to justify assignment of a higher 
rating, as all aspects of the rating criteria need not be 
satisfied.  38 CFR 4.21.

In this regard, the evidence does not show that a rating in 
excess of 70 percent is warranted.  For instance, there is no 
indication that the Veteran has total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  In fact, all of the VA treatment records and 
examinations detailed above demonstrate that the Veteran's 
thought processes and communications were grossly unimpaired; 
that she never experienced hallucinations or delusions; that 
her behavior was always appropriate to mood; that she was 
never in danger of hurting herself or other; and that she was 
able to perform the activities of daily living.  Indeed, the 
September 2008 examiner stated that the Veteran was capable 
of handling the activities of daily living, including her 
finances.  Finally, while the September 2008 examiner stated 
that her depression contributed to unemployability, the March 
2004 examiner found that her depression did not, in and of 
itself, render her unemployable.  Hence, the Veteran's 
adjustment disorder is not manifested by total occupational 
and social impairment so as to warrant a 100 percent 
evaluation.  Indeed, the Veteran's mental disorder 
symptomatology, which is moderate to severe by all accounts, 
has been contemplated by the 70 percent evaluation assigned 
herein.  

In summary, the Board has considered all of the Veteran's 
adjustment disorder symptomatology that affects the level of 
occupational and social impairment.  After so doing, the 
Board concludes that the Veteran's service connected mental 
disability is appropriately rated as 70 percent disabling.  
For the reasons discussed above, the Board finds that overall 
record does not establish that the adjustment disorder with 
depressed mood is manifested by symptomatology which more 
nearly approximates a 100 rating.  To that extent, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application. 38 
U.S.C. § 5107(b) (West 2002); Gilbert, supra. 



ORDER


Entitlement to an initial disability rating in excess of 60 
percent for lumbar spine degenerative disc disease with left 
lower extremity radiculopathy is denied.  

Entitlement to an initial disability rating of 70 percent, 
but no higher, for the Veteran's service connected adjustment 
disorder with depressed mood associated with lumbar spine 
degenerative disc disease with left lower extremity 
radiculopathy is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


